10 A.3d 1167 (2010)
417 Md. 478
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Edward C. CROSSLAND, Respondent.
Misc. Docket AG No. 59, September Term, 2010.
Court of Appeals of Maryland.
December 31, 2010.

ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Edward C. Crossland, to disbar the Respondent, by consent, from the practice of law.
The Court having considered the Petition, it is this 29th day of December, 2010,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Edward C. Crossland, be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Edward C. Crossland from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d); and it is further,
ORDERED, that pursuant to Md. Rule 16-760(a) the disbarment shall be deferred until the close of business on December 31, 2010 to allow the Respondent to comply with the requirements of Md. Rule 16-760(c); and it is further,
ORDERED that the effective date of this ORDER shall be the close of business on December 31, 2010.